19-2409
    Malcolm v. Rochester City School District
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 12th day of November, two thousand twenty.

    PRESENT:
                ROBERT D. SACK,
                ROBERT A. KATZMANN,
                WILLIAM J. NARDINI,
                      Circuit Judges.
    _____________________________________

    Bernice Malcolm,

                                Plaintiff-Appellant,

                       v.                                                 19-2409

    Rochester City School District, Barbara Deane-
    Williams, Superintendent of Schools, Individually,
    Sandra Simpson, Chief of Specialized Services and
    former Interim Director of Specialized Services,
    Individually, Mary Pauly, Executive Director of
    Specialized Services, Individually, Theresa
    (“Teresa”) Root, Zone Director of Specialized
    Services, Individually,

                      Defendants-Appellees.
    _____________________________________

    FOR PLAINTIFF-APPELLANT:                                       Bernice Malcolm, pro se,
                                                                   West Henrietta, NY.

    FOR DEFENDANTS-APPELLEES:                                      Alison Moyer, Rochester
                                                                   City School District,
                                                                   Rochester, NY.
       Appeal from a judgment of the United States District Court for the Western District of New

York (Larimer, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant Bernice Malcolm, proceeding pro se, appeals the district court’s judgment

dismissing her discrimination complaint against Rochester City School District (“RCSD”) and

several RCSD officials: Barbara Deane-Williams, Superintendent of RCSD schools; Sandra

Simpson, Chief of Specialized Services and Former Interim Director of Specialized Services; Mary

Pauly, Executive Director of Specialized Services; and Theresa (“Teresa”) Root, Zone Director of

Specialized Services. In December 2017, Ms. Malcolm filed two nearly identical complaints in

district court, initiating: (1) an action against RCSD, Deane-Williams, Ms. Malcolm’s union, and

union officials, which the district court designated Malcolm I, and (2) the present action, which

the district court designated Malcolm II. Ms. Malcolm also filed a third complaint against RCSD

and Deane-Williams in June 2018, initiating a lawsuit that the district court designated Malcolm

III. The defendants moved to dismiss all three complaints and, on the same day in July 2019, the

district court dismissed the actions with prejudice and without leave to amend. The issue in this

appeal is whether the district court properly dismissed Malcolm II. We assume the parties’

familiarity with the underlying facts, and for the following reasons, we affirm.

       First, we conclude that the district court correctly dismissed all of Ms. Malcolm’s claims

against RCSD and Deane-Williams in Malcolm II as duplicative of Malcolm I. We review this

decision for abuse of discretion. Curtis v. Citibank, N.A., 226 F.3d 133, 138 (2d Cir. 2000). 1 It is


       Unless otherwise indicated, in quoting cases, all internal quotation marks, alterations,
       1

emphases, footnotes, and citations are omitted.


                                                 2
well established that “plaintiffs have no right to maintain two actions on the same subject in the

same court, against the same defendant[s] at the same time,” and so “a district court may stay or

dismiss a suit that is duplicative of another federal court suit.” Id. at 138–39. Malcolm I and

Malcolm II were filed within one day of each other in the same court and contained identical

allegations and claims against RCSD and Deane-Williams. Thus, the district court had the

authority to dismiss Malcolm II as duplicative.

       Second, we affirm the district court’s dismissal of all claims against Simpson, Pauly, and

Root. The district court dismissed these causes of action for failure to state a claim, a decision

which we review de novo. Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002).

Because “we may affirm on any grounds for which there is a record sufficient to permit conclusions

of law, including grounds not relied upon by the district court,” Lanning v. City of Glens Falls,

908 F.3d 19, 24 n.4 (2d Cir. 2018), we hold simply that the district court would have been well

within its authority to dismiss these claims as duplicative of Malcolm I as well. Although Simpson,

Pauly, and Root were not named as defendants in Malcolm I, the facts relied upon and the claims

asserted in both actions were virtually identical. Moreover, Simpson, Pauly, and Root, as RCSD

employees, were in privity with RCSD, which was named as a defendant in Malcolm I. Ms.

Malcolm accordingly may not maintain these two separate lawsuits. See Sacerdote v. Cammack

Larhette Advisors, LLC, 939 F.3d 498, 504–07 (2d Cir. 2019) (holding that the rule against

duplicative litigation may be invoked where each action relies on the same facts, asserts the same

rights, and is brought against parties that are the same or are in privity with each other); Malcolm

v. Bd. of Educ. of Honeoye Falls-Lima Cent. Sch. Dist., 506 F. App’x 65, 68 (2d Cir. 2012)

(summary order) (holding, in the claim preclusion context, that “[a]lthough this action adds

defendants who were not part of the prior actions, because all of the defendants named in this


                                                  3
action are either current or former agents or employees of the school district, the principle of privity

bars relitigation of these claims against these new defendants as well.”).

        We note, finally, that because a prior panel of this Court remanded certain claims in

Malcolm I with instructions for the district court to reconsider whether to grant Ms. Malcolm leave

to amend those claims, Ms. Malcolm will have an opportunity to amend her complaint in Malcolm

I to add any claims against Simpson, Pauly, and Root that could be cured through more precise

pleading. 2

        We have considered all of Ms. Malcolm’s remaining arguments and find them to be without

merit. Accordingly, we AFFIRM the judgment of the district court.

                                                FOR THE COURT:
                                                Catherine O=Hagan Wolfe, Clerk




        2
          We agree with the district court that claims under Title VII or the Age Discrimination
in Employment Act cannot be maintained against Simpson, Pauly, and Root because only
employers are liable under these statutes. See Wrighten v. Glowski, 232 F.3d 119, 120 (2d Cir.
2000) (per curiam); Guerra v. Jones, 421 F. App’x 15, 17 (2d Cir. 2011) (summary order). As
explained in our decision in the appeal of Malcolm I, see Malcolm v. ASAR, No. 19-2412, slip
op. at 3–4 (2d. Cir. Oct. 14, 2020), any breach of contract claim arising out of a purported breach
of the collective bargaining agreement between Ms. Malcolm’s union and her employer is also
barred. See Ifill v. N.Y. State Court Officers Ass’n, 655 F. Supp. 2d 382, 393 (S.D.N.Y. 2009).
Ms. Malcolm’s other claims against Simpson, Pauly, and Root could potentially be re-raised in
an amended complaint in Malcolm I, and we instruct the district court to consider whether to
grant leave to amend accordingly in the remand of Malcolm I.


                                                   4